    Case 2:20-cv-06034-BRM Document 32 Filed 05/27/20 Page 1 of 3 PageID: 216



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                               :
HECTOR G.M.                                    :
                                               :       Case No. 2:20-cv-6034 (BRM)
                       Petitioner,             :
                                               :
               v.                              :               OPINION
                                               :
ORLANDO RODRIGUEZ et al.,                      :
                                               :
                       Respondent.             :
                                               :

        THIS MATTER is opened to the Court by Hector G.M. 1 (“Petitioner”), a civil

immigration detainee currently held in the Elizabeth Detention Center, having filed a Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 and Motion for Temporary Restraining Order

(“Motion”). (ECF Nos. 1, 3.)

        Petitioner filed this matter on May 19, 2020, requesting immediate release in light of the

COVID-19 pandemic. 2 (ECF No. 1 at 2.) Petitioner’s counsel submits in his Motion that, on May

18, 2020, Respondent advised Petitioner would be deported “in the immediate future.” (ECF No.

3-1 at 5.) Petitioner subsequently filed his Motion asking the Court to enjoin Respondents from

effectuating the final order of removal issued by an Immigration Judge (“IJ”) on May 4, 2020. 3



1
  Petitioner is identified herein only by his first name and the first initials of his surnames in order
to address certain privacy concerns associated with § 2241 immigration cases. This manner of
identification comports with recommendations made by the Judicial Conference of the United
States’ Committee on Court Administration and Case Management.
2
  Petitioner, along with a proposed class of all detainees at the Elizabeth Detention Center, also
filed a counseled petition for writ of habeas corpus on May 15, 2020. See Aganan, et al., v.
Rodriguez, et al., No. 2:20-cv-5922-ES.
3
  Petitioner submits he waived his right to appeal the IJ’s order of removal as he was pro se and
did not understand the proceedings, notwithstanding a Spanish-speaking interpreter providing
interpretation services to him. (ECF No. 1 ¶¶ 1, 21-23). He now plans to pursue administrative
    Case 2:20-cv-06034-BRM Document 32 Filed 05/27/20 Page 2 of 3 PageID: 217



(ECF No. 26 at 3.) On that same day, Petitioner’s counsel filed a letter informing the Court it had

just learned Petitioner was at Newark International Airport boarding a flight to Texas in order to

be subsequently removed from the United States to Mexico. (ECF No. 10 at 1.) The Court

convened a conference call with the parties which commenced at approximately 5:20 p.m. EDT.

(ECF No. 14.) During the conference call, the Court issued an order granting a temporary stay of

Petitioner’s final order of removal. Later that day, at approximately 10:15 p.m. EDT the parties

informed the Court, by telephone conference, Petitioner was removed from the United States at

approximately 5:20 p.m. 4 (ECF No. 17 at 2.) Petitioner’s counsel submitted a subsequent filing

asking the Court to, inter alia, order Petitioner be returned to the United States. (ECF No. 29 at

17.) The Court convened another conference call with the parties on May 26, 2020. (ECF No. 31.)

Petitioner’s counsel argues that this Court has not been stripped of its jurisdiction to entertain this

matter, notwithstanding Petitioner’s removal from the United States. Respondents argue this Court

does not have jurisdiction to review an IJ’s final order of removal at this juncture, nor did it have

jurisdiction when it entered its temporary stay of the final order of removal on May 19, 2020.

        The Court has subject matter jurisdiction over this matter under § 2241 because, at the time

he filed his petition, Petitioner was detained within its jurisdiction by a custodian within its

jurisdiction. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court,

410 U.S. 484, 490-95, 500 (1973). Nevertheless, the Court’s jurisdiction is not without its limits:




remedies, such as, inter alia, filing a motion to reopen before the Board of Immigration Appeals
(“BIA”) and applying for a U-Visa. (ECF No. 1 ¶¶ 1, 31, ¶¶ 51, 54.) He argues his presence in the
United States while he does so would allow him to collaborate with counsel on the respective legal
proceedings, access medical care to properly manage his asthma, and ensure his safety as he fears
the possibility of harm in Mexico. (Id. ¶ 28, ECF No. 3-1 at 9).
4
 The time zone is not specified. Though the court notes Texas is not in the Eastern time zone and
does have two time zones, Central and Mountain.
  Case 2:20-cv-06034-BRM Document 32 Filed 05/27/20 Page 3 of 3 PageID: 218



               The INA limits judicial review in several ways. First, it bars
               challenging removal orders in district court. Instead, aliens must
               bring those challenges in a “petition for review filed with an
               appropriate court of appeals.” 8 U.S.C. § 1252(a)(5). District courts
               lack jurisdiction over those challenges to removal. See id.

               District courts also lack jurisdiction to review most claims that even
               relate to removal. To prevent piecemeal litigation, the INA usually
               requires aliens to bring their claims together. In particular, §
               1252(b)(9) provides that if a legal claim “aris[es] from any action
               taken or proceeding brought to remove an alien,” then “[j]udicial
               review of all questions of law and fact . . . shall be available only in
               judicial review of a final order” of removal. Because judicial review
               of a final order of removal is available only in the court of appeals,
               district courts cannot review these “arising from” claims either.

E.O.H.C. v. Sec’y. United States Dep’t of Homeland Sec., 950 F.3d 177, 184 (3d Cir. 2020).

       Accordingly, the Motion is DISMISSED without the Court having reached the merits as

it does not have jurisdiction to do so. See Duvall v. Elwood, 336 F.3d 228, 234 (3d Cir. 2003); see

also Jude M. v. Edwards, Civ. Action No. 20-1948, 2020 WL 1650548 at *2 (D.N.J. Apr. 3, 2020)

(“Under the REAL ID Act, then, this Court has no jurisdiction to grant relief based on a challenge

to the validity of a final order of removal such as the one Petitioner seeks to challenge here. Such

a claim could only be brought as part of a petition for review before the appropriate Court of

Appeals, an avenue Petitioner chose not to pursue when he declined to appeal his final order of

removal after its entry twelve years ago.”) Furthermore, in light of Petitioner’s removal,

Petitioner’s habeas petition is DISMISSED. See, e.g., Lindaastuty v. Att’y Gen., 186 F. App’x

294, 298 (3d Cir. 2006).

       An appropriate Order accompanies this Opinion.

       Date: May 27, 2019                                     /s/ Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE
